            Case 3:19-cr-00254-KAD Document 51 Filed 03/29/21 Page 1 of 8




                                  UNITED STATES DISTRICT COURT
                                    DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                              :       CRIMINAL NO: 3:19-cr-00254-KAD

           v.                                         :

MICHELLE GSCHLECHT                                    :        March 29, 2021


             GOVERNMENT’S MEMORANDUM IN AID OF SENTENCING

           The United States respectfully submits this sentencing memorandum in support of a

    sentence of 120 months’ imprisonment, in accordance with the terms of the plea agreement 1

    and a lifetime term of supervised release because it is sufficient, but not greater than

    necessary to achieve the goals of sentencing.

                                            Factual Background


          The Pre-Sentence Report (“PSR”) fully details the defendant’s criminal history, which

includes several convictions involving crimes against children and a significant pattern of

noncompliance with both the conditions of confinement and the terms of release. PSR at ¶¶38-

42. These include, but are not limited to:

                •   1992 conviction for Sexual Assault in the Fourth Degree involving inappropriate

                    contact with an 8-year-old child resulting in a sentence of one year of

                    imprisonment.




1
  During the remote plea hearing, the defendant signed a plea agreement that contained the watermark, “draft” along
the first page. This error was first noticed when the executed plea agreement was returned to defense counsel. The
parties conferred and agree that the substance of the ”draft” plea agreement signed by the defendant is the same as
the document reviewed with the Court during the hearing. The Government requests the Court to review this issue
with the defendant and ensure her understanding that the “draft” agreement she signed was, in fact, the final
agreement and is the operative document, prior to the imposition of sentence.


                                                          1
         Case 3:19-cr-00254-KAD Document 51 Filed 03/29/21 Page 2 of 8




           •   1996 convictions for Sexual Assault in the First Degree and Risk of Injury

               involving the sexual assault of two children. The defendant received an effective

               sentence of 15 years’ imprisonment, 7 years to serve and fifteen years’ probation.

           •   2004 conviction for violating probation for possession of computers and

               children’s clothing and furniture in violation of the conditions of her release. The

               defendant received a sentence of 7 years’ and 33 years’ probation.

           •   2010 conviction for violating probation by accessing computer websites that

               depicted child pornography. One year of imprisonment.

           •   2015 conviction for Possession of Child Pornography in the First Degree. The

               defendant received a sentence of 10 years’ custody, with five years to serve and

               10 years’ probation.

       On March 12, 2019, the defendant began her ten-year term of probation. Less than four

months’ later, on July 30, 2019, the State of Connecticut Office of Adult Probation received a tip

from another individual under state supervision who admitted that he had viewed child

pornography with Michelle Gschlecht, while frequenting the New Haven Green and a local

Starbucks. PSR at ¶ 8.

       Pursuing this tip, a probation officer observed Gschlecht at the New Haven Green with an

adult male companion on July 31, 2019. The officer observed Gschlecht holding a smart phone

in her hand. Gschlecht initially denied ownership of the phone and instead claimed that it

belonged to her male companion. PSR at ¶ 9. However, after this brief denial, Gschlecht

admitted that she owned the phone. Id. The officer’s inspection – and the subsequent forensic

analysis -- confirmed that the phone contained personal images of Gschlecht—as well as

suspected child sex abuse material. Id.


                                                2
           Case 3:19-cr-00254-KAD Document 51 Filed 03/29/21 Page 3 of 8




        In other words, at the time the defendant committed this offense, not only was she

engaging in the same conduct for which she had just recently completed a five-year term of

imprisonment, but she was doing so while serving a ten-year term of probation—the conditions

of which barred unauthorized access to the internet, possession of sexually explicit or sexually

stimulating material, and possession of a camera, camera phone or any device with the capability

of recording.

        A forensic analysis later conducted by the CT Division of Scientific Services discovered

the use of a secure web browser app called “Kode” and a total of 174 images of suspected child

pornography saved on Gschlecht’s phone. The National Center for Missing and Exploited

Children (“NCMEC”) confirmed that 43 of the 174 images depicted known minors. PSR at ¶¶ 10,

11. Some of these images featured the indescribable horror of the rape of pre-pubescent children

and infants. PSR at ¶ 12.

                                 The Plea Agreement and Presentence Report

        The Government agrees that the PSR presents an accurate sentencing guidelines

calculation and that the parties’ contemplated guideline range inadvertently omitted the two levels for

images involving children under the age of 12. The Government requests that the Court to grant a

downward departure under United States v. Fernandez, 877 F.2d 1128 (2d Cir. 1989) in order to

give effect to the parties’ plea agreement. In addition, the Government requests the Court to

impose a life-time term of supervised release and a restitution amount of $6,000. 2




2
 Two victims submitted restitution requests in this case. The victims, through their counsel, have each agreed to
accept an award of $3,000.


                                                         3
          Case 3:19-cr-00254-KAD Document 51 Filed 03/29/21 Page 4 of 8




                               Analysis of the Section 3553(a) Factors

        Title 18, United States Code, Section 3553(a) instructs a sentencing court to consider,

 in determining the sentence to be imposed, both the nature and circumstances of the offense

 and the history and characteristics of the defendant. In addition, the court shall consider the

 need for the sentence imposed –

                (A) to reflect the seriousness of the offense, to promote respect for the law, and
                to provide just punishment for the offense;
                (B) to afford adequate deterrence to criminal conduct;
                (C) to protect the public from further crimes of the defendant; and
                (D) to provide the defendant with needed educational or vocational
                training, medical care, or other correctional treatment in the most
                effective manner.

 18 U.S.C. § 3553(a)(2 and the kinds of sentences and sentencing ranges available. Id at §

 3553(a)(3)-(4). In the Government’s view, the factors listed below are the most significant when

 determining an appropriate sentence in this case.



                            The Nature and Circumstances of the Offense

       The circumstances of defendant’s offense involved the defendant’s knowing possession of

child pornography while serving a term of probation for the same crime. As part of the nature of

the offense, it is appropriate for the Court to consider that the defendant was aware that photos in

her possession depicted the sexual abuse of prepubescent children and infants—and that the

defendant, in defiance of the terms of her probation—openly shared these images with at least one

other known sex offender.




                                                 4
          Case 3:19-cr-00254-KAD Document 51 Filed 03/29/21 Page 5 of 8




                      The History and Characteristics of the Defendant

       The defendant has a lengthy history of incarceration, interspersed by sporadic periods of

employment. As the defendant herself notes, her history contains an extensive prior record of

sex-related offenses: most significantly, a 1995 contact offense for which Gschlecht was

convicted of first-degree sexual assault in violation of Conn. Gen. Stat. § 53a-70.

        The Government agrees that the defendant’s mental health and emotional condition are

 appropriate factors for the Court’s consideration as part of the defendant’s history and

 characteristics. The Government does not agree that these conditions are present to a degree that

 warrants a departure under U.S.S.G. § 5H1.3.



                   The Seriousness of the Offense and Specific Deterrence

      There can be no reasonable dispute that possession of child pornography is an abhorrent

 offense under any circumstances and, even more so when, as here, the images are in the

 possession of an individual who has prior convictions for the sexual assault of a child and

 possession of child pornography.

      It is true, as defendant notes in her sentencing memorandum, that Congress has made a

 series of amendments the child pornography laws and sentencing guidelines. As the Sixth

 Circuit recently noted, “Over the years, Congress has made a series of amendments to child

 pornography laws, by reducing the number of images needed for conviction, increasing the

 statutory maximum term, and applying an enhancement based on the number of images in

 possession... Congress understands that child pornography is a serious crime.” United States

 v. Schrank, 975 F.3d 534, 536 (6th Cir. 2020) (emphasis added) (internal citation omitted).




                                                 5
          Case 3:19-cr-00254-KAD Document 51 Filed 03/29/21 Page 6 of 8




       “Child pornography is an ‘abhorrent offense’ that ‘scars the children affected forever.’”

United States v. Niezen, 834 Fed. App’x 533 (11th Cir. 2020) (quoting Schrank, 975 F.3d at 536).

       It robs its victims of their childhood and innocence and burdens them with "concrete and
       devastating harms"—harms that are amplified with every new download. Paroline v.
       United States, 572 U.S. 434, 457, 134 S. Ct. 1710, 188 L. Ed. 2d 714 (2014). After all,
       each new perpetrator contributes to the victims' "anguish" and "plays a part in sustaining
       and aggravating" the tragedy.



Niezen, 834 F3d. App’x at 534. By possessing images of young children being raped, Gschlecht

contributed to their victimization. This truth is irrefutable when considering the words of the

very children whose images Gschlecht possessed.

   •   “J” -- “I'm 18 now and so I am writing this to have my own voice in my victimization
       when I was a child. I was only seven when my predator began molesting me and
       photographing me. It went on for two years before they found him on the internet sending
       pictures of me to men. … I worry about the pictures of me that are out there and I hate
       that others see them. I have feared over the years that someone would recognize me in
       public. I wish only that every single one can be found and destroyed someday. It is
       upsetting thinking about them and I want them to go to jail for doing it….”
   •   “T” --“Every time someone views this trash, he is once again making me re-live the most
       horrific part of my childhood. I can never truly heal because the perpetrators and stalkers
       never allow me to do so. Anyone viewing these videos/pictures is just as guilty for
       causing me or any other exploited child undue harm, unneeded stress and insecurity in a
       time when we need to feel safe and have a chance to heal/recover.”
   •   “P’s mother” “My child’s life has been changed forever. She is very aware of the images
       and videos that were produced and distributed online. She is aware of the seriousness and
       vastness of this crime… She is embarrassed and humiliated, knowing that images that
       portray her in a sexual manner are available for others to see. She is afraid, as am I, that
       she will be recognized by those who have downloaded the images….She doesn’t want to
       be defined as a victim, but she cannot escape her victimization, and she can never put it
       in the past, because it is ongoing… I stand here broken-hearted for my child. As the
       parent, I am devastated. How will this crime affect her future? My own mind can’t even
       comprehend why an individual would seek to possess, distribute and watch images of my
       child being abused….”



       Although the defendant’s sentencing memo argues that her present offense does not

suggest any involvement or risk of contact with a minor, and denies that it is part of an “escalating


                                                  6
         Case 3:19-cr-00254-KAD Document 51 Filed 03/29/21 Page 7 of 8




pattern of conduct,” the timing of Gschlecht’s relapse into old behaviors—mere months into a

ten-year term of probation – and with a suspended sentence hanging over her head—is a troubling

factor that indicates a need for specific deterrence. Def’s Sentencing Mem at 10.

                         Respect for the Law and General Deterrence

        The possession of child pornography is, by its very nature, conducted in secret and

 difficult to detect. The Court’s sentence should raise awareness that knowing possession of child

 pornography will result in a substantial term of incarceration

                                 Supervised Release and Fine

        The Government requests the Court to impose a lifetime term of supervised release

 following any the term of imprisonment. Gschlecht’s significant and persistent criminal history

 and probation violations provide further evidence that supervision is necessary—if not for the

 defendant’s rehabilitation, than for the safety of the community. The Government agrees that

 the defendant will benefit from mental health treatment. Def.’s Sentencing Mem. at 13-14.




                                                7
        Case 3:19-cr-00254-KAD Document 51 Filed 03/29/21 Page 8 of 8




                                           Conclusion

       For the foregoing reasons, the Government requests that the Court sentence the defendant

to a term of incarceration that is sufficient, but not greater than necessary, to comply with the

sentencing factors set forth in 18 U.S.C. § 3553(a).

                                              Respectfully submitted,


                                              LEONARD C BOYLE
                                              ACTING UNITED STATES ATTORNEY

                                                       Nancy V. Gifford

                                              NANCY V. GIFFORD
                                              ASSISTANT UNITED STATES ATTORNEY
                                              Federal Bar No. ct16324
                                              450 Main Street, Room
                                              328
                                              Hartford, CT 06103
                                              (860) 947-1101




                               CERTIFICATION OF SERVICE

        I hereby certify that on March 29, 2021 a copy of the foregoing Sentencing
Memorandum was filed electronically and served by mail on anyone unable to accept
electronic filing. Notice of this filing will be sent by e-mail to all parties by operation of the
Court’s electronic filing system or by mail to anyone unable to accept electronic filing as
indicated on the Notice of Electronic Filing. Parties may access this filing through the Court’s
CM/ECF System.

                                                       Nancy V. Gifford


                                              Nancy V. Gifford
                                              Assistant United States Attorney




                                                8
